Citation Nr: 1607759	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-20 476	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the appeal currently resides with the RO in Los Angeles, California.

In an April 2007 statement (VA Form 21-4138), the Veteran's representative requested a hearing before a Decision Review Officer (DRO) on behalf of the Veteran.  In an October 2008 statement (VA Form 21-4138), the Veteran withdrew his request for a hearing and requested an informal conference.  Accordingly, an informal conference with a DRO was conducted in December 2008 in lieu of a formal hearing.  A report of that conference has been associated with the claims file. 

In July 2013, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, DC for further development, to include providing corrective notice, obtaining updated VA treatment records, and affording the Veteran a VA examination.  After completion of the requested actions, the AMC issued a December 2013 supplemental statement of the case, continuing the denial of the Veteran's claim.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.


FINDING OF FACT

Left ankle disability did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSION OF LAW

The criteria for establishing service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 28 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Moreover, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

By a letter dated in November 2006, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was advised of the evidentiary requirements for establishing direct service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Additionally, in compliance with the terms of the Board's July 2013 remand, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim via letters dated in July 2013 and October 2013.  In pertinent part, he was advised of the evidentiary requirements for establishing direct and secondary service connection.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the Veteran's claim was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), VA treatment records, VA examination reports, and statements from the Veteran and his representative.  These VA treatment records included records dated from May 2009 to October 2013, in compliance with the directives of the Board's July 2013 remand.  The Board is not aware of, and neither the Veteran nor his representative has suggested the existence of, any additional pertinent evidence not yet received.

In addition, pursuant to the Board's July 2013 remand, the Veteran was afforded a VA examination in September 2013 with an addendum medical opinion provided in November 2013, the reports and opinions of which are of record.  The November 2013 opinion considers all of the pertinent evidence of record, to include the Veteran's relevant service and VA treatment records in the claims file, findings of the comprehensive physical examination conducted in September 2013, and the Veteran's lay statements.  The opinion also provides a clear and complete rationale for the opinions stated regarding the nature and etiology of any left ankle disorder that may be present.  The opinion therefore contains sufficient evidence by which to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and provides sound reasoning for the conclusion); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty to assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

As mentioned earlier, the issue on appeal was previously before the Board in July 2013, when it was remanded for further development.  As demonstrated above, the Veteran was provided corrective notice, updated VA treatment records were obtained, and the Veteran was provided a VA examination and an adequate opinion.  The Board therefore finds that the AMC substantially complied with the Board's July 2013 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to demonstrate (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by an existing service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In either case, the law limits entitlement to service connection to cases where the underlying in-service incident has resulted in a current disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Accordingly, in the absence of proof of a current disability, there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  In order to satisfy the "current disability" requirement, there must be evidence of the condition at some time during the claim period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether the current disability element has been met).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the Veteran claims that he has a current left ankle disability that is attributable to injuries sustained in service.  See December 2008 DRO Informal Conference Report.  He provides no other details regarding the circumstances surrounding his in-service injury and/or injuries that resulted in his current left ankle disability.  In the alternative, the Veteran claims that he has a current left ankle disability that is secondary to a service-connected disability.  See June 2013 Representative's Written Brief Presentation.  He does not specify which of his service-connected disabilities he refers to.  For the reasons set forth below, the Board concludes that service connection is not warranted on a direct or secondary basis because the primary criterion of establishing a current disability has simply not been met.

Notably, a review of the Veteran's STRs show no complaints of or treatment for a left ankle injury and/or left ankle pain.  In fact, the STRs are completely devoid of any complaints, treatment, or diagnosis of any condition relating to the left ankle.  In addition, a September 1992 examination report reveals that the Veteran was clinically evaluated as normal as to his lower extremities.  Also, in a September 1992 report of medical history, the Veteran denied having the following: swollen or painful joints; broken bones; bone, joint or other deformity; foot trouble; or other illness or injury relating to his left ankle.  While the STRs demonstrate that there were two incidents where the Veteran injured his right ankle, injury to and/or complaints of the left ankle are not mentioned or reported.

Moreover, the medical evidence of record dated since the Veteran's claim and even since his separation from service fails to demonstrate a left ankle disability.  The medical evidence of record only shows two instances in which the Veteran has complained of and/or received treatment for the left ankle.  Following the Veteran's separation from service in 1995, it was not until September 2006 that he first complained of a problem concerning his left ankle.  In September 2006, the Veteran visited his primary care physician (PCP) at a VA medical center, presenting with complaints of left knee and ankle pain.  In regard to the Veteran's complaint of left ankle pain, his PCP had X-rays of the left ankle taken.  The radiologist interpreting these X-rays found that "[t]hree views of the left ankle do not demonstrate any traumatic, arthritic, inflammatory or neoplastic change" and that "[t]he soft tissues are normal."  The radiologist's impression was therefore as follows: "[n]ormal left ankle."  After the Veteran's September 2006 visit, the only other time in which he had complaints relating to his left ankle was when he saw his PCP in August 2008, again presenting with left knee and ankle pain.  At that time, his PCP noted no treatment and/or diagnosis as to the left ankle. 

Additionally, the Veteran was afforded a VA examination on September 2013, in which the examiner found that the Veteran did not have a current left ankle disability.  During the course of the examination, as to the left ankle, there was no objective evidence of painful motion, the Veteran did not have localized tenderness or pain in palpation of joints/soft tissue, and muscle strength was normal.  In an October 2013 addendum attached to the September 2013 examination report, the examiner stated that "XRay findings of left ankle dated 9/26/2013 were unremarkable and do not alter original diagnosis."  Also, in November 2013, the Veteran was provided with an addendum VA medical opinion, in which the physician concluded that "the left ankle demonstrated normal clinical findings throughout [the September 2013] examination" and that "[the September 2013] examination indicated a normal ankle."

Here, the Veteran's STRs, post-service medical treatment records, and VA examination reports/opinions are negative for a diagnosis of a left ankle disability.  In fact, the Veteran's post-service medical treatment records and VA examination reports/opinions concluded that the left ankle was normal and found no clinical evidence to the contrary.  As such, the Board finds that the preponderance of the competent medical evidence demonstrates that the Veteran does not have chronic left ankle disability for which service connection is available on either a direct or secondary basis.  See Brammer, supra ("[i]n the absence of proof of a present disability there can be no valid claim").

The Veteran has reported left ankle symptoms, such as pain, and is competent to provide evidence about the symptoms he experiences.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding that the veteran is competent to testify to symptomatology capable of lay observation).  However, the Veteran is not competent to diagnose a left ankle disability, as he has not been shown to have the medical education, training and/or experience necessary to do so.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Moreover, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although pain that is a residual of an in-service disease or injury may serve as the basis for an award of disability compensation, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  See Sanchez-Benitez, 259 F.3d at 1361-62.

As discussed above, the Veteran's STRs fail to suggest that he even suffered an injury to his left ankle, experienced any residual symptomatology (specifically left ankle pain) following an alleged injury, and/or had any complaints and treatment concerning the left ankle in service.  In addition, the Veteran first reported complaints of left ankle pain in September 2006, more than 11 years since his active duty service.  Also, the Veteran has not alleged continuation of left ankle pain following his purported in-service injury and/or injuries.  Furthermore, there is no evidence demonstrating that the Veteran's reported left ankle pain in September 2006 and August 2008 were in any way attributable to an in-service injury.  There is no indication that the Veteran contended so at the time of the reported left ankle pain, and no medical provider has linked any complaints of left ankle pain to an in-service injury sustained by the Veteran.  Thus, there is simply no basis upon which to conclude that any of the Veteran's reports of left ankle pain are due to an in-service injury. 

There is no other competent evidence that suggests a diagnosis of a current left ankle disability during the claim period, and neither the Veteran nor his representative has alluded to the existence of any such evidence.  In light of the lack of competent evidence of a diagnosed disability, the weight of the evidence is against a finding of service connection for a left ankle disability.  See Brammer, supra.  For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance, and the claim of service connection for a left ankle disability must be denied on a direct and secondary basis.  See 38 U.S.C.A. §§ 1110, 1131, 5107; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. §§ 3.303, 3.310.



ORDER

Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


